              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 1 of 18




 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   468 North Camden Drive
     Beverly Hills, CA 90210
 3   Telephone: (818) 532-6499
     E-mail: jpafiti@pomlaw.com
 4
     Attorneys for Plaintiff
 5
     - additional counsel on signature page -
 6
 7                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                                        )
 9   ELIZABETH KURLAND, Individually and                )
     On Behalf of All Others Similarly Situated,        )
10                                                          Case No.
                                                        )
                                          Plaintiff,    )
11                                                      )
                                                        )   CLASS ACTION COMPLAINT FOR
12                           v.
                                                        )   VIOLATIONS OF THE FEDERAL
13                                                      )   SECURITIES LAWS
     CHEGG, INC., DANIEL ROSENSWEIG,                    )
14   and ANDREW BROWN                                   )
                                                        )   JURY TRIAL DEMANDED
15                                     Defendants.      )
                                                        )
16                                                      )
17          Plaintiff Elizabeth Kurland (“Plaintiff”), individually and on behalf of all other persons similarly
18
     situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the
19
     following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
20
21   belief as to all other matters, based upon, inter alia, the investigation conducted by and through

22   Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public documents,
23   conference calls and announcements made by Defendants, United States Securities and Exchange
24
     Commission (“SEC”) filings, wire and press releases published by and regarding Chegg, Inc. (“Chegg”
25
     or the “Company”), analysts’ reports and advisories about the Company, and information readily
26
27   obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

28   allegations set forth herein after a reasonable opportunity for discovery.



                                   CLASS ACTION COMPLAINT - 1
                 Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 2 of 18




 1
 2                                         NATURE OF THE ACTION
 3          1.       This is a class action on behalf of persons and entities that acquired Chegg securities
 4
     between July 30, 2018 and September 25, 2018, both dates inclusive (the “Class Period”), seeking to
 5
     pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
 6
 7   promulgated thereunder, against the Company and certain of its top officials.

 8          2.       Chegg is a direct-to-student learning platform that provides educational materials and
 9
     services to high school and college students. Chegg’s common stock trades on the New York Stock
10
     Exchange (“NYSE”) under the symbol “CHGG.”
11
            3.       Throughout the Class Period, Defendants made materially false and/or misleading
12
13   statements, as well as failed to disclose material adverse facts about the Company’s business, operations,

14   and prospects. Specifically, Defendants failed to disclose to investors: (i) that Chegg did not maintain
15
     sufficient data security measures; (ii) that the Company maintained insufficient internal controls and
16
     procedures to data breaches of its systems; (iii) consequently, the Company would become subject to
17
18   increased expenses and litigation risks; and (iv) as a result, the Company’s public statements were

19   materially false and misleading at all relevant times.
20          4.       On September 25, 2018, the Company reported that an unauthorized party had gained
21
     access on or around April 29, 2018 to approximately 40 million users’ data, including username, email
22
     address, shipping address, and hashed Chegg password.
23
24          5.       On this news, the Company’s share price fell $3.91, or approximately 12%, to close at

25   $28.42 per share on September 26, 2018, on unusually heavy trading volume.
26
27
28




                                   CLASS ACTION COMPLAINT - 2
                 Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 3 of 18




            6.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the
 1
 2   market value of the Company’s securities, Plaintiff and other Class members have suffered significant

 3   losses and damages.
 4
                                           JURISDICTION AND VENUE
 5
 6
            7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act (15
 7
     U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-
 8
 9   5).

10          8.       This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
11   1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
12
            9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section 27
13
     of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or the
14
15   effects of the fraud have occurred in this Judicial District. Many of the acts charged herein, including the

16   dissemination of materially false and/or misleading information, occurred in substantial part in this
17   Judicial District. In addition, the Company’s principal executive offices are located in this district.
18
            10.      In connection with the acts, transactions, and conduct alleged herein, Defendants directly
19
     and indirectly used the means and instrumentalities of interstate commerce, including the United States
20
21   mail, interstate telephone communications, and the facilities of a national securities exchange.

22
                                                       PARTIES
23
24          11.      Plaintiff, as set forth in the attached Certification, acquired Chegg securities at artificially
25
     inflated prices during the Class Period and were damaged upon the revelation of the alleged corrective
26
     disclosures.
27
28




                                    CLASS ACTION COMPLAINT - 3
                Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 4 of 18




              12.      Defendant Chegg is incorporated under the laws of Delaware with its principal executive
 1
 2   offices located at 3990 Freedom Circle, Santa Clara, California 95054. Chegg’s common stock trades on

 3   the NYSE under the symbol “CHGG.”
 4
              13.      Defendant Daniel Rosensweig was the Chief Executive Officer of the Company at all
 5
     relevant times.
 6
 7            14.      Defendant Andrew Brown was the Chief Financial Officer of the Company at all relevant

 8   times.
 9            15.      The Defendants referenced above in ¶¶ 13-14 are sometimes referred to herein
10
     collectively as the “Individual Defendants.”
11
              16.      The Individual Defendants possessed the power and authority to control the contents of
12
13   Chegg SEC filings, press releases, and other market communications. The Individual Defendants were

14   provided with copies of the Company’s SEC filings and press releases alleged herein to be misleading
15   prior to or shortly after their issuance and had the ability and opportunity to prevent their issuance or to
16
     cause them to be corrected. Because of their positions with the Company, and their access to material
17
     information available to them but not to the public, the Individual Defendants knew that the adverse
18
19   facts specified herein had not been disclosed to and were being concealed from the public, and that the

20   positive representations being made were then materially false and misleading. The Individual
21
     Defendants are liable for the false statements and omissions pleaded herein.
22
                                         SUBSTANTIVE ALLEGATIONS
23
24                                                   Background

25            17.      Chegg is a direct-to-student learning platform that provides educational materials and

26   services to high school and college students.
27
28




                                     CLASS ACTION COMPLAINT - 4
               Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 5 of 18




                                        Materially False and Misleading
 1
                                   Statements Issued During the Class Period
 2
 3          18.       The Class Period begins on July 30, 2018, when the Company issued a press release ,

 4   tilted: “Chegg Reports Q2 2018 Financial Results and Raises Full Year 2018 Guidance” which stated in
 5
     relevant part:
 6
            "We had a great Q2; achieving 32% total revenue growth, driven by 38% year-
 7          over-year Chegg Services revenue growth and subscriber growth of 45%," said
 8          Dan Rosensweig, Chairman and CEO of Chegg, Inc. "We expanded our services,
            introduced the Chegg Math Solver subscription and, through the acquisition of
 9          StudyBlue, added flashcards, one of the most popular learning tools used by
            students around the world. We enter the fall semester with significant momentum,
10          giving us confidence to once again raise our guidance for the year."
11
            Q2 2018 Highlights:
12
                     Total Net Revenues of $74.2 million, an increase of 32% year-over-year
13
                     Chegg Services Revenues grew 38% year-over-year to $61.8 million, or
14                    83% of total net revenues, compared to 79% in Q2 2017
                     Net Loss was $3.9 million
15                   Non-GAAP Net Income was $15.5 million
16                   Adjusted EBITDA was $19.3 million
                     1.7 million: number of Chegg Services subscribers, an increase of 45%
17                    year-over-year
                     158 million: total Chegg Study content views, an increase of 62% year-
18
                      over-year
19
            19.       Defendant Rosensweig made prepared remarks in the press release, in which he stated
20
21   that “[i]t’s been an exciting first half of 2018, and we are thrilled to report another great quarter….

22   Students trust Chegg to provide services that help them master their academic experience and we feel
23   that we are in the very early stages of services we can provide to help students to improve their
24
     outcomes. As such, we will continue to expand the products and services we offer when we see an
25
     opportunity to address key pain points.” The press release was filed with the SEC as Exhibit 99.01 to a
26
27   Form 8-K filed that same day.

28




                                   CLASS ACTION COMPLAINT - 5
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 6 of 18




            20.     Also on July 30, 2018, the Company filed its quarterly report on Form 10-Q with the SEC
 1
 2   for the period ended June 30, 2018. In addition to highlighting the financial results disclosed in the press

 3   release, the Form 10-Q stated in relevant part:
 4
            Computer malware, viruses, hacking, phishing attacks and spamming could
 5          harm our business and results of operations.

 6          Computer malware, viruses, physical or electronic break-ins and similar
 7          disruptions could lead to interruptions and delays in our services and operations
            and loss, misuse or theft of data. For instance, in December 2017, researchers
 8          identified significant CPU architecture vulnerabilities commonly known as
            “Spectre” and “Meltdown” that allow malicious programs to gain access to data.
 9          While chip makers and companies that provide widely used operating systems
10          have released patches and updates, this process is still ongoing. Computer
            malware, viruses, computer hacking and phishing attacks against online
11          networking platforms have become more prevalent and may occur on our systems
            in the future. We believe that we could be a target for such attacks because of the
12          incidence of hacking among students.
13
            Any attempts by hackers to disrupt our website service or our internal systems, if
14          successful, could harm our business, be expensive to remedy and damage our
            reputation or brand. Our network security business disruption insurance may not
15          be sufficient to cover significant expenses and losses related to direct attacks on
16          our website or internal systems. Efforts to prevent hackers from entering our
            computer systems are expensive to implement and may limit the functionality of
17          our services. Though it is difficult to determine what, if any, harm may directly
            result from any specific interruption or attack, any failure to maintain
18
            performance, reliability, security and availability of our products and services and
19          technical infrastructure may harm our reputation, brand and our ability to attract
            students to our website. Any significant disruption to our website or internal
20          computer systems could result in a loss of students, colleges or brands and,
            particularly if disruptions occur during the peak periods at the beginning of each
21
            academic term, could adversely affect our business and results of operations.
22
            21.     The Form 10-Q contained signed certifications pursuant to the Sarbanes-Oxley Act of
23
     2002 by the Individual Defendants, stating that the filing “does not contain any untrue statement of a
24
25   material fact or omit to state a material fact necessary to make the statements made, in light of the

26   circumstances under which such statements were made, not misleading with respect to the period
27
     covered by this report[.]”
28




                                   CLASS ACTION COMPLAINT - 6
               Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 7 of 18




             22.    The above statements identified in ¶¶ 18-21 were materially false and/or misleading, and
 1
 2   failed to disclose material adverse facts about the Company’s business, operations, and prospects.

 3   Specifically, Defendants failed to disclose to investors: (i) that Chegg did not maintain sufficient data
 4
     security measures; (ii) that the Company maintained insufficient internal controls and procedures to data
 5
     breaches of its systems; (iii) consequently, the Company would become subject to increased expenses
 6
 7   and litigation risks; and (iv) as a result, the Company’s public statements were materially false and

 8   misleading at all relevant times.
 9                                         The Truth Begins to Emerge
10
             23.    On September 25, 2018, the Company filed a Form 8-K with the SEC, stating in relevant
11
     part:
12
13           On September 19, 2018, Chegg learned that on or around April 29, 2018, an unauthorized
             party gained access to a Company database that hosts user data for chegg.com and certain
14           of the Company’s family of brands such as EasyBib. The Company understands that the
             information that may have been obtained could include a Chegg user’s name, email
15           address, shipping address, Chegg username, and hashed Chegg password. The
16           investigation into the incident, which is supported by third-party forensics, is ongoing. To
             date, the Company understands that no social security numbers or financial information
17           such as users’ credit card numbers or bank account information were obtained. The
             Company expects to start notifying approximately 40 million active and inactive
18
             registered users and certain regulatory authorities on September 26, 2018.
19
             24.    On this news, the Company’s share price fell $3.91, or approximately 12%, to close at
20
     $28.42 per share on September 26, 2018.
21
22
                               PLAINTIFF’S CLASS ACTION ALLEGATIONS
23
             25.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure
24
25   23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise acquired Chegg

26   securities during the Class Period (the “Class”); and were damaged upon the revelation of the alleged
27   corrective disclosures. Excluded from the Class are Defendants herein, the officers and directors of the
28




                                   CLASS ACTION COMPLAINT - 7
               Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 8 of 18




     Company, at all relevant times, members of their immediate families and their legal representatives,
 1
 2   heirs, successors or assigns and any entity in which Defendants have or had a controlling interest.

 3          26.       The members of the Class are so numerous that joinder of all members is impracticable.
 4
     Throughout the Class Period, Chegg securities were actively traded on the NYSE. While the exact
 5
     number of Class members is unknown to Plaintiff at this time and can be ascertained only through
 6
 7   appropriate discovery, Plaintiff believes that there are hundreds or thousands of members in the

 8   proposed Class. Record owners and other members of the Class may be identified from records
 9   maintained by Chegg or its transfer agent and may be notified of the pendency of this action by mail,
10
     using the form of notice similar to that customarily used in securities class actions.
11
            27.       Plaintiff’s claims are typical of the claims of the members of the Class as all members of
12
13   the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that is

14   complained of herein.
15          28.       Plaintiff will fairly and adequately protect the interests of the members of the Class and
16
     has retained counsel competent and experienced in class and securities litigation. Plaintiff has no
17
     interests antagonistic to or in conflict with those of the Class.
18
19          29.       Common questions of law and fact exist as to all members of the Class and predominate

20   over any questions solely affecting individual members of the Class. Among the questions of law and
21
     fact common to the Class are:
22
                      whether the federal securities laws were violated by Defendants’ acts as alleged herein;
23
24                    whether statements made by Defendants to the investing public during the Class Period
                       misrepresented material facts about the business, operations and management of Chegg;
25
                      whether the Individual Defendants caused Chegg to issue false and misleading financial
26                     statements during the Class Period;
27
                      whether Defendants acted knowingly or recklessly in issuing false and misleading
28                     financial statements;



                                     CLASS ACTION COMPLAINT - 8
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 9 of 18




 1
                      whether the prices of Chegg securities during the Class Period were artificially inflated
 2                     because of the Defendants’ conduct complained of herein; and

 3                    whether the members of the Class have sustained damages and, if so, what is the proper
 4                     measure of damages.

 5          30.       A class action is superior to all other available methods for the fair and efficient
 6   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
 7
     damages suffered by individual Class members may be relatively small, the expense and burden of
 8
     individual litigation make it impossible for members of the Class to individually redress the wrongs
 9
10   done to them. There will be no difficulty in the management of this action as a class action.

11          31.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
12
     the-market doctrine in that:
13
                      Defendants made public misrepresentations or failed to disclose material facts during
14                     the Class Period;
15
                      the omissions and misrepresentations were material;
16
                      Chegg securities are traded in an efficient market;
17
                      the Company’s shares were liquid and traded with moderate to heavy volume during
18                     the Class Period;
19
                      the Company traded on the NYSE and was covered by multiple analysts;
20
                      the misrepresentations and omissions alleged would tend to induce a reasonable
21                     investor to misjudge the value of the Company’s securities; and
22
                      Plaintiff and members of the Class purchased, acquired and/or sold Chegg securities
23                     between the time the Defendants failed to disclose or misrepresented material facts and
                       the time the true facts were disclosed, without knowledge of the omitted or
24                     misrepresented facts.
25
            32.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
26
     presumption of reliance upon the integrity of the market.
27
28




                                     CLASS ACTION COMPLAINT - 9
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 10 of 18




            33.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption of
 1
 2   reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States,

 3   406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their Class Period
 4
     statements in violation of a duty to disclose such information, as detailed above.
 5
                                                     COUNT I
 6
 7   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder Against
                                               All Defendants)
 8
            34.      Plaintiff repeats and reallege each and every allegation contained above as if fully set
 9
10   forth herein.

11          35.      This Count is asserted against Defendants and is based upon Section 10(b) of the
12   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
13
            36.      During the Class Period, Defendants engaged in a plan, scheme, conspiracy and course of
14
     conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices and
15
16   courses of business which operated as a fraud and deceit upon Plaintiff and the other members of the

17   Class; made various untrue statements of material facts and omitted to state material facts necessary in
18
     order to make the statements made, in light of the circumstances under which they were made, not
19
     misleading; and employed devices, schemes and artifices to defraud in connection with the purchase and
20
     sale of securities. Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the
21
22   investing public, including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate

23   and maintain the market price of Chegg securities; and (iii) cause Plaintiff and other members of the
24
     Class to purchase or otherwise acquire Chegg securities and options at artificially inflated prices. In
25
     furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the
26
27   actions set forth herein.

28




                                   CLASS ACTION COMPLAINT - 10
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 11 of 18




            37.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
 1
 2   Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly and

 3   annual reports, SEC filings, press releases and other statements and documents described above,
 4
     including statements made to securities analysts and the media that were designed to influence the
 5
     market for Chegg securities. Such reports, filings, releases and statements were materially false and
 6
 7   misleading in that they failed to disclose material adverse information and misrepresented the truth

 8   about Chegg finances and business prospects.
 9          38.      By virtue of their positions at Chegg , Defendants had actual knowledge of the
10
     materially false and misleading statements and material omissions alleged herein and intended thereby
11
     to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants acted with
12
13   reckless disregard for the truth in that they failed or refused to ascertain and disclose such facts as would

14   reveal the materially false and misleading nature of the statements made, although such facts were
15   readily available to Defendants. Said acts and omissions of Defendants were committed willfully or
16
     with reckless disregard for the truth. In addition, each Defendant knew or recklessly disregarded that
17
     material facts were being misrepresented or omitted as described above.
18
19          39.     Information showing that Defendants acted knowingly or with reckless disregard for the

20   truth is peculiarly within Defendants’ knowledge and control. As the senior managers and/or directors
21
     of Chegg, the Individual Defendants had knowledge of the details of Chegg internal affairs.
22
            40.     The Individual Defendants are liable both directly and indirectly for the wrongs
23
     complained of herein. Because of their positions of control and authority, the Individual Defendants
24
25   were able to and did, directly or indirectly, control the content of the statements of Chegg. As officers

26   and/or directors of a publicly-held company, the Individual Defendants had a duty to disseminate timely,
27
     accurate, and truthful information with respect to Chegg businesses, operations, future financial
28




                                   CLASS ACTION COMPLAINT - 11
             Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 12 of 18




     condition and future prospects. As a result of the dissemination of the aforementioned false and
 1
 2   misleading reports, releases and public statements, the market price of Chegg securities was artificially

 3   inflated throughout the Class Period. In ignorance of the adverse facts concerning Chegg business and
 4
     financial condition which were concealed by Defendants, Plaintiff and the other members of the Class
 5
     purchased or otherwise acquired Chegg securities at artificially inflated prices and relied upon the price
 6
 7   of the securities, the integrity of the market for the securities and/or upon statements disseminated by

 8   Defendants, and were damaged thereby.
 9          41.     During the Class Period, Chegg securities were traded on an active and efficient market.
10
     Plaintiff and the other members of the Class, relying on the materially false and misleading statements
11
     described herein, which the Defendants made, issued or caused to be disseminated, or relying upon the
12
13   integrity of the market, purchased or otherwise acquired shares of Chegg securities at prices artificially

14   inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known the
15   truth, they would not have purchased or otherwise acquired said securities, or would not have purchased
16
     or otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or
17
     acquisitions by Plaintiff and the Class, the true value of Chegg securities was substantially lower than
18
19   the prices paid by Plaintiff and the other members of the Class. The market price of Chegg securities

20   declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class
21
     members.
22
            42.     By reason of the conduct alleged herein, Defendants knowingly or recklessly, directly or
23
     indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
24
25          43.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the other

26   members of the Class suffered damages in connection with their respective purchases, acquisitions and
27
28




                                  CLASS ACTION COMPLAINT - 12
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 13 of 18




     sales of the Company’s securities during the Class Period, upon the disclosure that the Company had
 1
 2   been disseminating misrepresented financial statements to the investing public.

 3                                                    COUNT II
 4
             (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)
 5
            44.     Plaintiff repeats and reallege each and every allegation contained in the foregoing
 6
 7   paragraphs as if fully set forth herein.

 8          45.     During the Class Period, the Individual Defendants participated in the operation and
 9   management of Chegg, and conducted and participated, directly and indirectly, in the conduct of Chegg
10
     business affairs. Because of their senior positions, they knew the adverse non-public information about
11
     Chegg misstatement of income and expenses and false financial statements.
12
13          46.     As officers and/or directors of a publicly owned company, the Individual Defendants had

14   a duty to disseminate accurate and truthful information with respect to Chegg financial condition and
15   results of operations, and to correct promptly any public statements issued by Chegg which had become
16
     materially false or misleading.
17
            47.     Because of their positions of control and authority as senior officers, the Individual
18
19   Defendants were able to, and did, control the contents of the various reports, press releases and public

20   filings which Chegg disseminated in the marketplace during the Class Period concerning Chegg results
21
     of operations. Throughout the Class Period, the Individual Defendants exercised their power and
22
     authority to cause Chegg to engage in the wrongful acts complained of herein. The Individual
23
     Defendants therefore, were “controlling persons” of Chegg within the meaning of Section 20(a) of the
24
25   Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially

26   inflated the market price of Chegg securities.
27
28




                                    CLASS ACTION COMPLAINT - 13
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 14 of 18




            48.     Each of the Individual Defendants, therefore, acted as a controlling person of Chegg. By
 1
 2   reason of their senior management positions and/or being directors of Chegg, each of the Individual

 3   Defendants had the power to direct the actions of, and exercised the same to cause, Chegg to engage in
 4
     the unlawful acts and conduct complained of herein. Each of the Individual Defendants exercised
 5
     control over the general operations of Chegg and possessed the power to control the specific activities
 6
 7   which comprise the primary violations about which Plaintiff and the other members of the Class

 8   complain.
 9          49.     By reason of the above conduct, the Individual Defendants are liable pursuant to Section
10
     20(a) of the Exchange Act for the violations committed by Chegg.
11
12                                            PRAYER FOR RELIEF
13
     WHEREFORE, Plaintiff demands judgment against Defendants as follows:
14
15          A.      Determining that the instant action may be maintained as a class action under Rule 23 of
16
     the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
17
            B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of
18
19   the acts and transactions alleged herein;

20          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-judgment
21
     interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
22
            D.      Awarding such other and further relief as this Court may deem just and proper.
23
24
25
26
27
28




                                   CLASS ACTION COMPLAINT - 14
              Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 15 of 18




                                       DEMAND FOR TRIAL BY JURY
 1
 2
 3   Plaintiff hereby demands a trial by jury.

 4
     Dated: November 5, 2018                          Respectfully submitted,
 5
                                                      POMERANTZ LLP
 6
 7                                                    /s/ Jennifer Pafiti
                                                      Jennifer Pafiti (SBN 282790)
 8                                                    468 North Camden Drive
 9                                                    Beverly Hills, CA 90210
                                                      Telephone: (818) 532-6499
10                                                    E-mail: jpafiti@pomlaw.com
11                                                    POMERANTZ LLP
12                                                    Jeremy A. Lieberman
                                                      J. Alexander Hood II
13                                                    Jonathan Lindenfeld
                                                      600 Third Avenue, 20th Floor
14                                                    New York, New York 10016
15                                                    Telephone: (212) 661-1100
                                                      Facsimile: (212) 661-8665
16                                                    Email: jalieberman@pomlaw.com
                                                             ahood@pomlaw.com
17
                                                             jlindenfeld@pomlaw.com
18
                                                      POMERANTZ LLP
19                                                    Patrick V. Dahlstrom
                                                      10 South La Salle Street, Suite 3505
20
                                                      Chicago, Illinois 60603
21                                                    Telephone: (312) 377-1181
                                                      Facsimile: (312) 377-1184
22                                                    Email: pdahlstrom@pomlaw.com
23
                                                      BRONSTEIN, GEWIRTZ
24                                                    & GROSSMAN, LLC
                                                      Peretz Bronstein
25                                                    60 East 42nd Street, Suite 4600
26                                                    New York, New York 10165
                                                      Telephone: (212) 697-6484
27                                                    Email: peretz@bgandg.com
28                                                    Attorneys for Plaintiff



                                   CLASS ACTION COMPLAINT - 15
                         Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 16 of 18
Submission Date
2018-10-31 09:25:16


CERTIFICATION PURSUANT TO FEDERAL SECURITIES
LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Chegg, Inc. (“Chegg” or the “Company”) and authorize the filing of a comparable complaint on my
behalf.

3. I did not purchase or acquire Chegg securities at the direction of plaintiffs’ counsel or in order to participate in any private action arising
under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired Chegg securities during the class
period, including providing testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the most
adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Chegg securities during the Class Period as specified in
the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to serve as a representative party on
behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in the Complaint, beyond my pro
rata share of any recovery, except such reasonable costs and expenses directly relating to the representation of the class as ordered or approved
by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Elizabeth Kurland



Acquisitions

Configurable list (if none enter none)

        Date Acquired                            Number of Shares Acquired                                   Price per Share Acquired
          July 29,2018                                         18                                                      $29.14



Sales
                     Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 17 of 18

 Documents & Message

 Upload your brokerage statements showing your individual purchase and sale orders.
(redacted)



 Signature




 Full Name
 Elizabeth Kurland
(redacted)
       Case 3:18-cv-06714-CRB Document 1 Filed 11/05/18 Page 18 of 18



Chegg, Inc. (CHGG)                                               Kurland, Elizabeth

                             List of Purchases and Sales

                      Purchase              Number of            Price Per
       Date            or Sale              Shares/Unit         Share/Unit

          7/29/2018         Purchase                       18            $29.1400
